Title: From Thomas Jefferson to Pierre Delivet, 22 August 1790
From: Jefferson, Thomas
To: Delivet, Pierre



Sir
New York, August 22. 1790.

In answer to your several letters complaining of an illegal imprisonment of your person, I have to observe to you that the constitution of the United States having lodged the Executive and Judiciary powers in different bodies, and the Judiciary alone having the power to imprison or to enlarge the person, the Executive cannot interfere nor give any order in your behalf. Such an order would be disregarded as a mere nullity. To the judiciary alone then you can apply, and if your imprisonment is contrary to law, there is no doubt they will release you.
If I have been long in answering you, it was from a knowledge I could do nothing for your relief; from a presumption that your sentence has been according to law, because pronounced by your Consular Court, pronounced by the Federal Court, and not complained of by your Minister here, the natural Patron of the King’s subjects: and from a multiplicity of business, which does not leave me time for correspondencies, as useless to the individuals they may concern as to the Public.-I am Sir, your very humble servant,

Th: Jefferson

